330 S.W.3d 121 (2010)
CITY OF INDEPENDENCE, Missouri, Respondent,
v.
Elwyn L. CADY, Jr., Appellant.
Nos. WD 71807, WD 71808, WD 71809.
Missouri Court of Appeals, Western District.
November 30, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 1, 2011.
Elwyn L. Cady, Jr., Appellant Pro Se.
Mitchell E. Langford, Independence, MO, for respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Elwyn Cady appeals from the trial court's judgment convicting him of two housing code violations. Cady contends that the trial court erred in entering the convictions because the City of Independence failed to present a prima facie case because the city official invaded Cady's premises without a warrant in violation of the Fourth Amendment. We affirm. Rule 30.25(b).